 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.38
 
DEBT EXCHANGE AGREEMENT


THIS DEBT EXCHANGE AGREEMENT (the “Agreement”) is made this 30 day of December
2011 among Stephen Walters (the “Debt Holder”) and Transax International
Limited, a Colorado corporation (the “Company”).


W I T N E S S E T H:


WHEREAS, Debt Holder owns and holds debt of the Company in the amount of
$122,163.92   (the “Exchange Debt”) as more fully described on Schedule A; and


WHEREAS, the Company desires to exchange an aggregate of  118,010 shares of its
Series B Convertible Preferred Stock (the “Series B Preferred Stock”) for the
Exchange Debt on the terms and conditions set forth in this Agreement; and


WHEREAS, the Debt Holder desires to exchange the Exchange Debt for the Series B
Preferred Stock on the terms and conditions set forth in this Agreement; and


NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and other good and valuable consideration, the receipt of which is
hereby acknowledged, the Debt Holder, the Company and Walters hereby agree as
follows:


1.      Incorporation by reference.  The above recitals are herein incorporated
by reference.


2.      Exchange. The Company shall exchange an aggregate of 118,010 shares of
its Series B Convertible Series B Preferred Stock (the “Series B Preferred
Stock”) for the Exchange Debt on the terms and conditions of this Agreement.


3.      Rights and Preferences of the Series B Preferred Stock.  The terms and
conditions of the Series B Preferred Stock are set forth in the form of
certificate of designation of such series of preferred stock included in
Schedule B (the “Certificate of Designations”).


4.      Delivery of Series B Preferred Stock.  Within 30 days after the Closing
Date, as hereinafter defined, the Company shall deliver to the Debt Holder or
their designees, the Series B Preferred Stock.


5.      Closing and Conditions to Close.  The closing of the transactions
contemplated by this Agreement (the “Closing”) shall take place on or before
December 31, 2011 (the “Closing Date”).


6.   Representations and Warranties of the Debt Holder.


a.           Good Title to the Exchange Debt.  The Debt Holder has good and
marketable title to the Exchange Debt, free and clear of all liens, pledges,
options, claims, title defects, encumbrances, charges and other restrictions of
every kind (collectively, the “Liens”).  There are no unpaid taxes or other
matters which are or could become a Lien on the Exchange Debt.


b. The amount of the Exchange Debt represents the total indebtedness owed by the
Company to the Debt Holder.

 
- 1 -

--------------------------------------------------------------------------------

 





b.           The Debt Holders are experienced and sophisticated investors, able
to fend for themselves in the transactions contemplated by this Agreement, and
have such knowledge and experience in financial and business matters that are
capable of evaluating the risks and merits of acquiring the Series B Preferred
Stock.


7.           Miscellaneous.


A.           Assurances.  All parties hereto shall execute and deliver such
other instruments and do such other acts as may be necessary to carry out the
intent and purposes of this Agreement.


B.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof.  It
supersedes all prior negotiations, letters and understandings relating to the
subject matter hereof.


C.           Amendment.  This Agreement may not be amended, supplemented or
modified in whole or in part except by an instrument in writing signed by the
party or parties against whom enforcement of any such amendment, supplement or
modification is sought.


D.           Choice of Law.  This Agreement will be interpreted, construed and
enforced in accordance with the laws of the State of Colorado. Jurisdiction for
any litigation related to this Agreement shall be in Broward County, Florida.


E.           Effect of Waiver.  The failure of any party at any time or times to
require performance of any provision of this Agreement will in no manner affect
the right to enforce the same.  The waiver by any party of any breach of any
provision of this Agreement will not be construed to be a waiver by any such
party of any succeeding breach of that provision or a waiver by such party of
any breach of any other provision.


F.           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.


G.           Enforcement.  Should it become necessary for any party to institute
legal action to enforce the terms and conditions of this Agreement, the
successful party will be awarded reasonable attorneys' fees at all trial and
appellate levels, expenses and costs.  Venue for any such action, in addition to
any other venue permitted by statute, will be in Broward County, Florida.


H.           Binding Nature.  This Agreement will be binding upon and will inure
to the benefit of any successor or successors of the parties to this Agreement.


I.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed an original and all of which together
will constitute one and the same instrument.


J.           Construction.  This Agreement shall be construed within the fair
meaning of each of its terms and not against the party drafting the document.







 
- 2 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have respectively caused this Agreement to be
executed on day and year first above written.


Company:
 
Transax International Limited
 
 
 
 
By:           /s/ Stephen Walters
Name:                     Stephen Walters
Title:          President and CEO
 
 
 
 
Debt Holder:
 
Stephen Walters
 
 
 
 
By:           /s/ Stephen Walters
Name:                     Stephen Walters
Title:
 

 
 

 
- 3 -

--------------------------------------------------------------------------------

 

Schedule A
Description of Exchange Debt




Party Name/Description
 
Amount (U.S. $)
Stephen Walters - Accounts payable and accrued expenses
 
560,245.00
Stephen Walters – Loans (principal and interest)
 
100,231.81
Less amounts assigned to China Direct Investments, Inc.
 
(538,312.89)
  Net Exchange Debt
 
$122,163.92




 
- 4 -

--------------------------------------------------------------------------------

 

Schedule B
Certificate of Designations Series B Preferred Stock


1.1           Automatic Conversion.  Immediately following the date on which the
Company shall have filed Articles of Amendment to its Articles of Incorporation
with the Secretary of State of Colorado increasing the number of its authorized
shares of the Company’s Common Stock, $0.00001 par value (the “Common Stock”) or
upon completion of a reverse stock split so that there are a sufficient number
of shares of the Common Stock to permit a full conversion of the Series B
Preferred Stock into shares of Common Stock based upon the Conversion Price (as
hereinafter defined) (the “Conversion Condition”), all amounts due hereunder
shall automatically convert into shares of Common Stock at the Conversion Price
without any action of the Holder.  Promptly thereafter, the Company shall issue
to the Holder a certificate representing the number of shares of Common Stock
issued pursuant to such automatic conversion of the Series B Preferred Stock as
determined in accordance herewith.


1.2           Conversion Price; Number of Shares.  The number of shares of
Common Stock to be issued upon conversion of the Series B Preferred Stock shall
be determined by multiplying (i) the number of shares of the Series B Preferred
Stock by (ii) one (1) share of Common Stock after giving effect to an
anticipated 700 for 1 reverse stock split of the Common Stock (the “Conversion
Price”), subject to further adjustment from time to time upon the happening of
certain events as set forth below.


1.3           Stock Dividends.  If the Company, at any time while the Series B
Preferred Stock is outstanding, shall pay a dividend in shares of, or make other
distribution of shares of the Common Stock, then the Conversion Price shall be
adjusted, as of the date the Company shall take a record of the holders of its
Common Stock for the purpose of receiving such dividend or other distribution
(or if no such record is taken, as at the date of such payment or other
distribution), to that price determined by multiplying the Conversion Price in
effect immediately prior to such payment or other distribution by a fraction (a)
the numerator of which shall be the total number of shares of Common Stock
outstanding immediately prior to such dividend or distribution, and (b) the
denominator of which shall be the total number of shares of Common Stock
outstanding immediately after such dividend or distribution.


1.4           Consolidation or Merger.  At any time while the Series B Preferred
Stock remains outstanding, in case of any consolidation or merger of the Company
with or into another corporation (other than a merger with another corporation
in which the Company is a continuing corporation and which does not result in
any reclassification or change, other than a change in par value, or from par
value to no par value per share, or from no par value per share to par value),
or in the case of any sale or transfer to another corporation of the property of
the Company as an entirety or substantially as an entirety, the Company or such
successor or purchasing corporation, as the case may be, shall, without payment
of any additional consideration therefor, execute a new Series B Preferred Stock
providing that the Holder of the Series B Preferred Stock shall have the right
to exercise such new Series B Preferred Stock (upon terms not less favorable to
the holder than those then applicable to the Series B Preferred Stock) and to
receive upon such exercise, in lieu of each share of Common Stock theretofore
issuable upon exercise of the Series B Preferred Stock, the kind and amount of
shares of stock, other securities, money or property receivable upon such
consolidation, merger, sale or transfer by the Holder of one share of Common
Stock issuable upon exercise of the Series B Preferred Stock had the Series B
Preferred Stock been converted immediately prior to such consolidation, merger,
sale or transfer. Such new Series B Preferred Stock shall provide for
adjustments which shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Section. The provisions of this Section 1.4
shall similarly apply to successive consolidations, mergers, sales and
transfers.


1.5           Restrictions on Shares.  The Series B Preferred Stock has been
issued by the Company pursuant to the exemption from registration under the
Act.  The shares of Common Stock issuable upon

 
- 5 -

--------------------------------------------------------------------------------

 

conversion of the Series B Preferred Stock may not be offered, sold or otherwise
transferred unless (i) they first shall have been registered under the Act and
applicable state securities laws or (ii) the Company shall have been furnished
with an opinion of legal counsel (in form, substance and scope reasonably
acceptable to the Company) to the effect that such sale or transfer is exempt
from the registration requirements of the Act.  Each certificate shares of
Common Stock issuable upon conversion of the Series B Preferred Stock that have
not been so registered and that has not been sold pursuant to an exemption that
permits removal of the applicable legend, shall bear a legend substantially in
the following form, as appropriate:


“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE "ACT"). THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED UNLESS THEY ARE REGISTERED UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS, OR SUCH OFFERS, SALES AND TRANSFERS ARE MADE
PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE
LAWS:


1.6  Liquidation. In the event of a liquidation of the Company, the Holders
shall be entitled to receive in cash out of the assets of the Company, whether
from capital or from earnings available for distribution to its stockholders
(the “Liquidation Funds”), before any amount shall be paid to the holders of any
of the Common Stock of the Company of any class junior in rank to the Preferred
Shares in respect of the preferences as to distributions and payments on the
liquidation, dissolution and winding up of the Company, an amount per Preferred
Share equal to the Conversion Amount; provided that, if the Liquidation Funds
are insufficient to pay the full amount due to the Holders and holders of shares
of other classes or series of preferred stock of the Company that are of equal
rank with the Preferred Shares as to payments of Liquidation Funds (the “Pari
Passu Shares”), if any, then each Holder and each holder of any such Pari Passu
Shares shall receive a percentage of the Liquidation Funds equal to the full
amount of Liquidation Funds payable to such Holder as a liquidation preference,
in accordance with their respective Certificate of Designations, Preferences and
Rights, as a percentage of the full amount of Liquidation Funds payable to all
holders of Preferred Shares and Pari Passu Shares. After the foregoing
distributions, the Holders shall be entitled, on a pari passu basis with the
holders of Common Stock and treating for the purpose thereof all of the
Preferred Shares as having been converted into Common Stock pursuant to Section
2, to participate in the distribution of any remaining assets of the Company to
the holders of the outstanding Common Stock. To the extent necessary, the
Company shall cause such actions to be taken by any of its Subsidiaries so as to
enable, to the maximum extent permitted by law, the proceeds of a Liquidation
Event to be distributed to the Holders in accordance with this Section. All the
preferential amounts to be paid to the Holders under this Section shall be paid
or set apart for payment before the payment or setting apart for payment of any
amount for, or the distribution of any Liquidation Funds of the Company to the
holders of shares of other classes or series of preferred stock of the Company
junior in rank to the Preferred Shares in connection with a Liquidation Event as
to which this Section applies. The purchase or redemption by the Company of
stock of any class, in any manner permitted by law, shall not, for the purposes
hereof, be regarded as a Liquidation Event.





 
- 6 -

--------------------------------------------------------------------------------

 
